DETAILED ACTION
Summary 
This Office Action is responsive to Applicant Submission filed 07/13/2021.
The terminal disclaimer filed on 07/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,949,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a barcode reading apparatus, the apparatus comprising each and every one of the following limitations:
a housing; 
a first image sensor array comprising a first plurality of pixels, 
a two-dimensional CMOS image sensor array comprising a second plurality of pixels, wherein both the two-dimensional CMOS image sensor array and the first image sensor array are disposed within the housing, and wherein the second plurality of pixels are disposed in a plurality of rows, the second plurality of pixels being operable in a global shutter mode of operation, wherein each pixel of the second plurality of pixels comprises: 
a photodetector; a floating diffusion; and an opaque optical shield, wherein the opaque optical shield is configured to shield at least the floating diffusion, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without the light causing modulation of charges stored in the floating diffusion; 
Independent method and apparatus claims 22 and 27 are allowed for substantially the same reasons as claim 12.  Claims 13-21, 24-26, and 18-31 depend from claims 13, 22, and 17, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876